DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/27/2021 has been considered by the examiner.

Election/Restrictions

Applicant’s election with traverse of Group ll, an extrusion nozzle for a three-dimensional (3D) printer, claims 8-13 and new claims 21 and 22, in the reply filed on 09/27/2021 is acknowledged. Claims 1-7 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Response to Amendment

The Amendments filed 09/27/2021 responsive to the Office Action filed 06/25/2021 has been entered. Claims 1, 8-11, 13, 16 and 18 have been amended. Claims 21 and 22 have been added. Claims 14 and 15 have been canceled. Claims 1-13 and 16-22 are pending in this application.

Response to Arguments

Claim 12 has not been amended, thus the invocation of claim 12 under 112(f) has been maintained.
Claims 8 and 10 have been amended to address the indefiniteness, thus the rejection of claim 10 has been withdrawn.
Applicant’s arguments, see Amendments pages 10-12 filed 09/27/2021, with respect to the rejection of the claim 8 under 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tsai et al. (US 2016/0271874 with Miller (US 2016/0325487).

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 12 recites the limitation “means to induce the gas flow” in line 2. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 8-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2016/0271874) in view of Miller (US 2016/0325487). Additional supporting evidence provided by “Plasma” in Wikipedia on https://en.wikipedia.org/wiki/Plasma_(physics) (All of record).

With respect to claims 8, 10 and 21, Tsai teaches an extrusion nozzle (“a 3D printer head 332 with an exemplary plasma applicator 333”, Pa [0036] and Fig. 3C) for a three-dimensional (3D) printer having a ground reference (“electrodes 335, 337 are connected to ground”, Pa [0037]), the extrusion nozzle comprising:
a nozzle body (“3D printer head 332”, Pa [0036]) defining a filament extrusion channel (“outlet passage 332A”, Pa [0036]; “The printing material may be on a filament”, Pa [0022]) having an extrusion end (Fig. 3C);
a first electrode (“electrodes 334 and 336”) disposed about the nozzle body (Pa [0037] and Fig. 3C); and
a plasma generating portion (“Plasma applicator 333”) adjacent to the extrusion end (Pa [0037] and Fig. 3C),
wherein the plasma generating portion is configured to generate and discharge an atmospheric plasma (“The plasma applicator 102 creates a plasma 120.”, Pa [0024]; 
It is noted that “conducting an electric current between the first electrode and the 3D printer” is an intended use because one would appreciate that plasma consists of a gas of ions which makes plasma electrically conductive (See “Plasma” in Wikipedia on https://en.wikipedia.org/wiki/Plasma_(physics)) thus the apparatus taught by Tsai is capable of the claimed operation. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).

Tsai further teaches that plasma applicator 333 includes two pairs of electrodes 334, 335 and 336, 337. In this exemplary embodiment, electrodes 334 and 336 are connected to one or more high voltage power sources, such as those described above and electrodes 335, 337 are connected to ground, and plasma 338, 339 is generated between the pairs of electrodes, and plasma applicator 333 is connected to print head 332 in a manor such that one or both of plasmas 338 and 339 contact the molten strand of printed material being deposited and the one contacts the printed device 331 directly before the molten strand is deposited onto the surface of the printed device 331 (Pa [0037]) and plasma applicator 340 includes a first tube 342 to supply gas to the area 
In the same field of endeavor, a microplasma source coupled to the extrusion nozzle in a 3D printing system, Miller teaches that a microhollow plasma source 402 configured to produce microhollow plasma includes an insulating dielectric layer 406 formed in between a cathode 408 and an anode 404, and a perforations 410 extending through the cathode 408, dielectric layer 406, and anode 404, thus the perforation 410 allows one or more gases to be passed and/or supplied continuously through the microhollow plasma source 402 (Pa [0040] and Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Tsai with the teachings of Miller and substitute Miller’s microplasma source for Tsai’s electrodes of the bottom of the plasma applicator (Fig. 3D) for the purpose of obtaining the same effect/result, since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B)). 

With respect to claim 9, the combination as applied to claim 8 above further teaches a nozzle housing (Tsai’s wall of plasma applicator 333 and Miller’s microhollow plasma source) concentrically surrounding the extrusion nozzle body (Tsai, “332”) to define an annular plasma generation channel (Miller, “the perforation 410”) configured for a gas flow there-through (Miller, “the perforation 410 allows one or more gases to be 

With respect to claim 11, the combination as applied to claim 9 above further teaches that the annular plasma generation channel (Miller, “410”) comprises a plasma outlet adjacent to the extrusion end of the filament extrusion channel, wherein the plasma outlet is configured to direct the atmospheric plasma in the predetermined direction (Tsai, Fig. 3C).

With respect to claim 12, Tsai as applied to claim 11 above does not specifically teach means to induce the gas flow there-through the plasma generation channel. 
However, Tsai teaches that the plasma applicator includes a gas inlet for connecting a gas source for plasma generation (Pa [0028]), and in another embodiment, plasma applicator 500 includes a supply of precursor material 508 that mixes with gas (or ambient air) and the precursor material 508 is held in an external tank and pumped into the plasma applicator 500 (Pa [0046]). Thus, one would have found it obvious to provide a pump connected to the gas source in order to pump the gas so as to induce the gas flow there-through the plasma generation channel.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2016/0271874-of record) in view of Miller (US 2016/0325487-of record) as applied to claim 8 above, and further in view of Kobayashi et al. (US 2019/0256962) and Oostenbrink (US 3,831,985). 

With respect to claim 13, the combination as applied to claim 8 above does not specifically teach that the first electrode is positioned within an annulus of the nozzle body adjacent to the extrusion end of the filament extrusion channel, with the annulus being an annular recess formed in the nozzle body.
In the same filed of endeavor, a plasma straying apparatus, Kobayashi teaches that the plasma spraying apparatus 1 is configured to jet powder of a thermal spray material R1 from an opening 11 b at a leading end of a nozzle 11 toward a surface of a base W while melting the spray powder by heat of a plasma jet P formed by a high-velocity gas to thereby form a film F1 on the surface of the base W (Pa [0024]). Kobayashi further teaches that the feeder 20 supplies the spray powder R1 to the nozzle 11 which is a rod-shaped annular member, the plasma generation gas as well as the spray powder R1 is supplied to the nozzle 11, the nozzle 11 is configured to penetrate a main body 12 of the plasma generator 60, and a leading end of the nozzle 11 is projected into a plasma generation space U, the front 11 c of the nozzle 11 is connected to a DC power supply 50, and the nozzle 11 also serves as an electrode (cathode) to which an electric current from the DC power supply 50 is applied, and the nozzle 11 is made of a metal, one end of the protrusion 12 d is connected to a metal plate 12 c which is provided at an outer wall of the main body 12, the metal plate 12 c is connected with the DC power supply 50, the metal plate 12 c and the protrusion 12 d serve as an electrode (anode) (Pa [0026]-[0031]).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B)). 
In this modification, the front of nozzle body is connected to the nozzle body so as to be positioned within an annulus of the nozzle body adjacent to the extrusion end of the filament extrusion channel, but the combination does not specifically teach that the front of nozzle body is positioned with the annulus being an annular recess formed in the nozzle body. 
Oostenbrink relates to pipe connection, and teaches that the first pipe part 1 at its end provided with a screw thread profile 2 to co-operate with an almost corresponding screw thread profile 4 in a rubber sealing ring 3, and the sealing ring 3 is provided with an annular groove 5 into which extends the circumferential edge 6 which defines the opening in the main sewer pipe 7 so as to connect the pipe 7 therewith (Co 2 li 47-52).
One would have found it obvious to incorporate Oostenbrink’s pipe connection with the nozzle body for the purpose of connecting the front nozzle body to the nozzle body. In this modification, the screw thread profile would correspond to the claimed annular recess.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2016/0271874-of record) in view of Miller (US 2016/0325487-of record) as applied to claim 8 above, and further in view of Kobayashi et al. (US 2019/0256962). 

With respect to claim 22, the combination as applied to claim 8 above does not specifically teach a second electrode comprising a second annular ring, with the second electrode concentrically surrounding the first electrode, and the first and second electrodes cooperate with one another to excite a gas therebetween to form the atmospheric plasma.
In the same filed of endeavor, a plasma straying apparatus, Kobayashi teaches that the plasma spraying apparatus 1 is configured to jet powder of a thermal spray material R1 from an opening 11 b at a leading end of a nozzle 11 toward a surface of a base W while melting the spray powder by heat of a plasma jet P formed by a high-velocity gas to thereby form a film F1 on the surface of the base W (Pa [0024]). Kobayashi further teaches that the feeder 20 supplies the spray powder R1 to the nozzle 11 which is a rod-shaped annular member, the plasma generation gas as well as the spray powder R1 is supplied to the nozzle 11, the nozzle 11 is configured to penetrate a main body 12 of the plasma generator 60, and a leading end of the nozzle 11 is projected into a plasma generation space U, the front 11 c of the nozzle 11 is connected to a DC power supply 50, and the nozzle 11 also serves as an electrode (cathode) to which an electric current from the DC power supply 50 is applied, and the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify and improve Tsai and Miller with the teachings of Kobayashi so that the one would replace Miller’s microhollow plasma source with the metal plate and the protrusion around and at the bottom of Tsai’s plasma applicator 333 and the front of nozzle body made of metal for the purpose of obtaining the same effect/result, since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B)). In this modification, the metal plate and the protrusion would be concentrically surrounding the front of nozzle body.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742